     Case 1:17-cr-00007-WBS-SKO Document 61 Filed 02/08/21 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,                No. 1:17-cr-00007 WBS
13                 Plaintiff,

14        v.                                  ORDER
15   DIEGO ALONSO LOZANO PEREZ,

16                 Defendant.

17

18                                 ----oo0oo----

19              Defendant has filed a motion for compassionate release

20   under 18 U.S.C. § 3582(c)(1)(A)(i).       (Docket No. 40.)1

21              The court recognizes that defendant has a history of

22   asthma and is housed at Beaumont Low FCI, which has had

23   numerously inmates test positive for COVID-19, including

24        1    Although the government disputes that defendant has
     exhausted his administrative remedies, after the government filed
25   its opposition to the motion, defendant produced a copy of his
26   request for compassionate release which he represents was
     submitted to his warden on November 12, 2020. (See Docket No.
27   60-1, 60-2.) The court assumes for the purposes of this order
     that defendant has in fact exhausted his administrative remedies.
28
                                          1
     Case 1:17-cr-00007-WBS-SKO Document 61 Filed 02/08/21 Page 2 of 2


 1   defendant.2   However, defendant is only 36, and it appears that

 2   the Bureau of Prisons has been able to sufficiently treat his

 3   medical condition, notwithstanding his contention that his asthma

 4   has become more severe during his incarceration.         Moreover,

 5   defendant has made no showing that he would receive any better

 6   care outside of the Bureau of Prisons or that he would be better

 7   able to get a COVID-19 vaccination outside of federal custody

 8   than he would be in custody.

 9              Overall, defendant has not shown that his medical

10   conditions along with the COVID-19 pandemic qualify as

11   extraordinary and compelling reasons for release under 18 U.S.C.

12   § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.        See United States v.

13   Williams, No. 2:13-cr-383 TLN, 2020 WL 3402439, *2 (E.D. Cal.

14   June 19, 2020) (defendant’s confinement at FCI Lompoc and

15   diagnosis of hypertension along with other medical history and

16   prevalence of COVID-19, was insufficient to show extraordinary

17   circumstances under 18 U.S.C. § 3582(c)(1)(A)).

18              IT IS THEREFORE ORDERED that defendant’s motion for

19   compassionate release (Docket No. 40), be, and the same hereby

20   is, DENIED.
21   Dated:   February 8, 2021

22

23

24

25

26        2    Although defendant does not seem to think it is
27   sufficiently important to mention in his motion, the court also
     notes that defendant is overweight, as discussed by the
28   government in its opposition.
                                     2
